Citation Nr: 1228961	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis.

2.  Entitlement to service connection for a left shoulder disability, to include arthritis.

3.  Entitlement to service connection for a right knee disability, to include arthritis.

4.  Entitlement to service connection for a left knee disability, to include arthritis.

5.  Entitlement to service connection for a right ankle disability, to include arthritis.

6.  Entitlement to service connection for a left ankle disability, to include arthritis.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied service connection for the bilateral shoulders, bilateral knees, and bilateral ankles.

The Veteran requested a hearing before a Decision Review Officer (DRO) in conjunction with his appeal; a DRO hearing was held in November 2009, and a transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for Diffuse Idiopathic Skeletal Hyperostosis has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain a proper opinion addressing the relationship, if any, of the Veteran's current disabilities and his military service.  While the RO obtained an opinion of etiology with respect to the Veteran's shoulders and knees, the examiner primarily focused on whether there was evidence of in-service trauma that could have caused his present medical condition.  In so doing, the examiner failed to adequately address the in-service treatment of the Veteran's shoulders, knees, and ankles, and was thus inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

The Veteran's service treatment records (STRs) reflect that he was diagnosed with arthritis of the shoulders, knees, and ankles while serving in Vietnam.  At the time of his separation examination, the examiner noted a diagnosis of "arthritis[,] knee and shoulders" on the Veteran's medical history report.  It is not clear that there was ever any X-ray evidence to support these diagnoses.

Service connection is warranted, as the examiner noted, for disabilities resulting from an injury or trauma during service.  38 C.F.R. § 3.303 (2011).  Service connection is also appropriate, however, for disabilities that have their inception during service.  Id.  Thus, the examiner should state whether the Veteran has an arthritis disability of any of his shoulders, knees, and/or ankles that began during service.  In so doing, the examiner should take into consideration the Veteran's statements concerning the continuity of his symptomatology.

Additionally, the examiner noted the Veteran's post-service injuries sustained in a 1974 motorcycle accident, but did not discuss the effect(s), if any, of his post-service injuries on any disabilities that were present at the time of the accident.  

The examiner did not address the etiology of the Veteran's calcaneal enthesophytes of his bilateral ankles shown on x-ray studies taken in conjunction with a June 2008 VA examination.  On remand, an opinion should be offered as to whether this condition was caused by, began during, or is otherwise related to service.

Finally, the Veteran testified that he received treatment for arthritis within the year following his separation from service; while there is no evidence of this record, his statements in this regard are competent and credible, and the Board concedes that the treatment occurred.  If manifested to a compensable degree within a year of active duty, an arthritis disability would warrant service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Prior to adjudicating the pending claims, it is necessary to obtain an opinion regarding whether the Veteran had arthritis of the shoulders, knees, and/or ankles, within the year following his separation from active duty.

The Board observes that the examiner who provided the January 2009 etiology opinion appears to no longer be employed by VA.  As such, on remand, another comparably qualified examiner may provide the opinions requested.  If the examiner is not able to provide the requested opinions based on the current record, the Veteran should be scheduled for a new examination.

Ongoing medical records should also be obtained prior to the Veteran's examination.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  The Veteran's claims file, including this remand, should be reviewed by a physician.  Re-examination is not required; however, if the record is inadequate to provide any of the opinions requested, the Veteran should be scheduled for a full examination for any current disabilities of his shoulders, knees, and ankles.  

Based on a review of the claims file and pertinent evidence therein, and, if necessary, an examination of the Veteran's shoulder, knee, and ankle disabilities, the examiner should address the following issues:

The examiner should determine whether the in-service diagnoses of arthritis of the shoulders, knees, and ankles were valid arthritis diagnoses, considering the lack of X-ray evidence.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability of the right and/or left shoulders was the result of an in-service event or injury, began during service, or is otherwise related to his active duty service.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability of the right and/or left knees was the result of an in-service event or injury, began during service, or is otherwise related to his active duty service.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability of the right and/or left ankles (to include calcaneal enthesophytes) was the result of an in-service event or injury, began during service, or is otherwise related to his active duty service.

Although the records are not available in the claims file, the examiner should assume that the Veteran obtained treatment for his shoulders, knees, and ankles within the year immediately following service.  Applying this assumption, the examiner should opine, if possible, as to whether the Veteran had arthritis of the right and/or left shoulders, knees, and/or ankles within a year of his separation from service.

If the examiner finds that the Veteran's disabilities were affected by the Veteran's 1974 motorcycle accident, the examiner should describe the effects of that accident on the Veteran's disabilities, as well as the effects of that accident on the present X-ray findings.

The rationale for all opinions expressed should be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

The examiner is advised that the Veteran is competent to report the symptoms and history of his shoulder, knee, and ankle disabilities, and such should be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



